MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Mar 31 2020, 12:29 pm
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Miriam Huck                                              Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General of Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of E.A. (Minor                             March 31, 2020
Child), Child in Need of                                 Court of Appeals Case No.
Services,                                                19A-JC-2432
M.A., (Mother),                                          Appeal from the Bartholomew
                                                         Circuit Court
Appellant-Defendant,                                     The Honorable Kelly Benjamin,
                                                         Judge
        v.
                                                         The Honorable Heather Mollo,
                                                         Magistrate
Indiana Department of Child
Services,                                                Trial Court Cause No.
                                                         03C01-1903-JC-1376
Appellee-Plaintiff.



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020                Page 1 of 13
[1]   M.A. (“Mother”) appeals the trial court’s order adjudicating E.A. to be a child

      in need of services (“CHINS”). We affirm.


                                      Facts and Procedural History

[2]   On March 6, 2019, E.A. was born. On March 11, 2019, the Indiana

      Department of Child Services (“DCS”) filed a verified petition alleging E.A. to

      be a CHINS. The petition alleged DCS received a report on March 6th that

      E.A. was the victim of neglect and that Mother was the alleged perpetrator, was

      homeless and did not have adequate preparation for her newborn child, tested

      positive for methamphetamine in January 2019 while she was pregnant, and

      informed a family case manager that she had dropped charges against her fiancé

      who had been in jail for possession of methamphetamine, domestic battery, and

      bodily harm to a pregnant woman.


[3]   On July 2, 2019, the court held a fact-finding hearing. Mother testified that she

      did not know the identity of E.A.’s father, she had three other children, the

      other children were removed by DCS in the past and were in the care of her

      family, two of the cases involving the other children related to her substance

      abuse, two of the other children had been adopted, and she had signed an

      adoption consent for the third child who still had an open CHINS case. She

      admitted she had a history of using methamphetamine and pled guilty to

      possession of a controlled substance and false informing in May 2019. She

      testified she did not test positive for methamphetamine during a pre-natal visit

      in January and had been providing screens to DCS which were negative. She

      admitted the last time she engaged in any substance abuse treatment was three
      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 2 of 13
      years ago when she graduated from the WRAP Program. She acknowledged

      she was arrested on April 22, 2019, for battery for slapping her boyfriend, and

      that she did not maintain stable housing during the case. She testified she had

      always wanted to participate in anger management and was aware DCS could

      provide that service. She indicated she was not employed and was working on

      it but did not have a car or a bicycle. When asked if her current residence

      would be a safe place for E.A., she answered: “Not right now.” Transcript

      Volume II at 14.


[4]   Jessica Hanner, a home-based family case worker, testified she began working

      with Mother in March 2019. She testified Mother attended one of three

      scheduled sessions in March and did not attend any visits in April. She testified

      she reached out to Mother weekly to offer her services, but Mother never

      responded. She learned in May that Mother was incarcerated. Mother

      attended three of four visits in June and canceled one due to a job interview.

      She testified that, during the last visit, Mother stated she did not have time to

      stay the full four hours and was “very negative about DCS,” and she ended the

      visit due to Mother’s failure to comply with visit rules. Id. at 19. On cross-

      examination, she testified Mother was appropriate with E.A. On redirect

      examination, she testified Mother had not shown an ability to provide supplies.


[5]   Family Case Manager Supervisor Rachel Fry (“FCMS Fry”) testified that E.A.

      “was going to need to stay in the hospital a little bit longer, due to what they

      thought was withdraws [sic] at that time” and Mother “was offered a chance to

      room in with the baby” but “declined that offer due to Mr. Hill not being

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 3 of 13
      allowed to stay.” Id. at 28. She testified she visited Mother in the hospital and

      informed her of DCS’s concern regarding her possible substance abuse, her

      ability to provide for E.A.’s needs, and the history of domestic violence. She

      indicated Mother had been offered a place at Horizon House at that time but

      declined the position “due to her boyfriend who was released from jail not

      being able to go there, due to his criminal history.” Id. at 25. She testified there

      was “a lack of follow through on [Mother’s] part, and aggression.” Id. at 27.

      She testified she was last informed Mother was staying in hotel rooms. On

      cross-examination, FCMS Fry indicated there was no evidence that Mother

      was under the influence at the hospital and she was not aware of any positive

      drug screens while Mother was at the hospital for labor and delivery.


[6]   Family Case Manager Misty Taylor (“FCM Taylor”) testified she went to the

      hospital and, upon asking similar questions of Mother, was “blatantly, quickly

      told it was none of [her] business, and to leave the room.” Id. at 31. She

      testified she did not have an address where Mother was living and had not seen

      a home to which E.A. could return. She testified she felt Mother had a severe

      lack of understanding that “it takes a home, it takes stability, to be able to

      provide for her child as well, it takes consistency.” Id. at 33. She testified she

      had a concern about Mother’s past substance use but acknowledged Mother

      had been testing clean. When asked why would it not be safe to return E.A. to

      Mother’s care, she answered: “Based on history, it is a concern with her

      inconsistency, currently her [i]nconsistency, the fact of the matter that she is not

      always extremely compliant, she is extremely aggressive, her previous


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 4 of 13
      [domestic violence].” Id. at 36-37. She also mentioned Mother’s lack of

      housing, transportation, and parenting skills. When asked to elaborate on her

      concerns specific to Mother’s parenting, she answered: “Understanding that she

      needs to be willing and able to provide necessary items for the child. And

      actually providing those items.” Id. at 37. She testified Mother’s long history

      of substance abuse concerned her and DCS would like to see Mother have some

      services to help maintain her sobriety.


[7]   After DCS rested, Mother’s counsel moved to dismiss the case, which the court

      denied. Mother testified she had diapers, wipes, clothes, and a car seat at the

      hospital and that her mother “had to buy the car seat” because she “kept trying

      to call the number that they provided” her, and she “couldn’t ever reach

      nobody.” Id. at 42. She testified she planned to breastfeed E.A. When asked if

      it was true she did not have any place to go after the hospital with E.A., she

      answered in the negative. When asked to explain what her plans were, she

      answered:


              My plan originally was maybe adoption, but the person that was
              gonna adopt her maybe, was offering me, saying if you can’t do it
              when you have her, I understand. So we had an agreement,
              everything was fine. But when I had her, I couldn’t do it. So I
              got on the phone, I got on the internet, and I was looking for
              somewhere to go. And I finally found Horizon House, they
              wouldn’t allow Craig Hill, at the time to come there. So I was
              like we should stick together as a family, let’s look for somewhere
              else right now. So I, I turned that down, at that moment. Okay,
              well about a half hour later, Craig is like you know what, go.
              And I’m like yeah, you’re right, I need to go. So I called them
              back. I said, just, I want the room. Me and [E.A.] are coming

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 5 of 13
              there. So it was set up. And then I was supposed to go down
              there and show them my ID and do all that stuff, talk to them.
              But also I wanted to find something better, to get out of this
              town, so I called a place called New Hope in Bloomington. And
              had a place set up there too. Which I was never asked about or
              anything. So yeah, I was all excited, I had somewhere to go. I
              even called today to try and get documentation, and she was
              supposed to call me back.
Id. at 43-44.


[8]   She indicated she and Craig Hill were no longer a couple. When asked if she

      had any contact with him in the last month, she answered: “Hit and miss, but

      it’s been, and I tell him to get away from me, leave me alone.” Id. at 45. She

      indicated the battery to which she pled guilty did not occur in front of any

      children. She testified she did not bring supplies to care for E.A. at first, she

      asked Jessica about bringing supplies, and that Jessica indicated she would let

      her know when she needed to start bringing her own supplies. She indicated

      her plan for E.A. was for her “to be returned to my Mother.” Id. at 47. She

      testified she was staying in a hotel and her grandmother and father had been

      helping her, and that she was not using any illegal substances currently or at the

      time of E.A.’s birth. On cross-examination, she stated that her father and

      grandmother would be purchasing items for visits and she would be unable to

      provide those items on her own until she obtained employment.


[9]   The court entered an order finding E.A. to be a CHINS and providing in part:


              The Court now adjudicates the child, [E.A.], a [CHINS] as
              defined by 31-34-1-1.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 6 of 13
        In support for this conclusion of law, the following findings of
        fact are found:

                                             *****

        4. On March 6, 2019, DCS received a report alleging the Child
        to be a victim of neglect due to mother testing positive for
        methamphetamine during a pre-natal visit, the lack of stable
        housing, the lack of necessary supplies to care for an infant, and
        concerns that mother’s current boyfriend had a history of
        domestic violence.

        5. The Child was recommended to stay at the hospital due to
        going through withdrawals. Mother was invited to stay to help
        care for the Child. Mother was unwilling to do so without her
        boyfriend staying as well.

        6. On March 7, 2019, FCM Misty Taylor met with Mother at
        the hospital in an attempt to safety plan with Mother regarding
        her plans for care of the child and living arrangements. Mother
        informed FCM Taylor that she did not need DCS assistance and
        asked FCM Taylor to leave. Mother was dismissive and verbally
        aggressive. FCM Taylor was provided no information on where
        Mother intended to take the child upon discharge.

        7. On March 8, 2019, FCM Supervisor Rachel Fry met with
        Mother at the hospital. Mother had not obtained the necessary
        items for the Child, including a car seat, despite being given the
        information by the hospital social worker.

        8. FCMS Fry also wanted to discuss with Mother her substance
        abuse history, which DCS had knowledge of due to prior
        involvement with three prior born children. The prior born
        children’s cases also involved concerns with substance abuse by
        Mother. With the past DCS cases, Mother was non-compliant
        with case plans and services. The prior born children did not
        return to Mother’s ca[r]e and permanency was achieved with
        adoption for two of the children; Mother signed adoption
        consents for these two children.
Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 7 of 13
        9. Mother has plead guilty to Possession of a Controlled
        Substance and False Informing in May 2019.

        10. Mother reports a substance abuse history that dates back
        approximately ten years.

        11. DCS was unable to ensure the safety of the Child in
        Mother’s care and a decision to detain was made on March 9,
        2019.

        12. A Verified Petition Alleging [E.A.] to be [a CHINS] was
        filed by [DCS] on March 11, 2019.

        13. DCS has concerns that Mother has anger issues that could
        affect the safety of an infant. FCM Taylor and FCMS Fry
        observed Mother swing from being verbally aggressive to having
        a conversational tone. Along with the verbal aggression, DCS
        has found Mother to have a short temper, to be dismissive, and
        to be unwilling to discuss how to alleviate concerns. Mother
        admitted that she was arrested for domestic battery on April 22,
        2019 for slapping her boyfriend. However, at trial Mother
        maintained that it was no longer difficult for her to control her
        temper.

        14. Mother has not had stable housing since the Child’s birth.
        Mother does not have a stable address. She is living with a friend
        and requests to receive mail at her grandmother’s home. Mother
        agrees that the house where she is currently staying is not a safe
        place for the Child. Since the Child’s birth, DCS has also had
        information that Mother was living at a motel. Service providers
        have also provided transportation for Mother, picking her up at
        the Econolodge.

        15. Mother is not currently employed and she lacks
        transportation.

        16. While this case has been pending, Mother has tested negative
        on drug screens.


Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 8 of 13
        17. Mother graduated the WRAP program (Women Recovering
        With a Purpose), a yearlong substance treatment program.
        Mother graduated from this program two to three years ago.

        18. DCS testified that Mother has been offered services to
        remedy the concerns that brought this case including home based
        case management, supervised visits, and individual therapy to
        address anger management. Mother attended one home based
        case management appointment where initial paperwork was
        completed. Two other sessions were scheduled. Mother failed to
        attend either and indicated that she did not need the services.

        19. Mother has been sporadic in visiting with the Child,
        although visits were most consistent in June 2019. She attended
        two out of four visits in March. She had no visits in April or
        May due to incarceration. In the month of June, Mother
        attended three out of four visits.

        20. Mother does provide appropriate care for the Child when
        visits do occur.

        21. Mother has been difficult to communicate with in that she
        does not have a consistent phone number, has been incarcerated,
        and does not respond to FCM when she reaches out on numbers
        provided.

        22. The Court finds that it is a combination of issues that support
        a finding of CHINS today in that Mother lacks sufficient
        stability, being without housing, employment or transportation;
        admits it is unsafe for the Child to return to her home today;
        evidence that substance use is a present concern; the
        unwillingness to plan for the safety of her Child; the tender age of
        the Child; and that Mother has not taken advantage of the
        services available to her to remedy the concerns.


Appellant’s Appendix Volume II at 11-13.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 9 of 13
[10]   On August 5, 2019, the court held a dispositional hearing. The court inquired

       into Mother’s absence, and Mother’s counsel indicated she did not know

       Mother’s whereabouts and stated:


               This was . . . set last, week I believe, she was unable, she got in
               contact and said she was unable to come, I was not given a
               reason. And I did text her, at the number she was texting me
               from, the new Court date and time, but I have not heard back
               from her.


       Transcript Volume II at 66. FCMS Fry testified she did not have knowledge as

       to whether Mother was employed.


[11]   On September 17, 2019, the court entered a dispositional order finding that

       Mother failed to appear for the dispositional hearing and ordering Mother to

       complete a substance abuse evaluation and successfully complete any

       recommended treatment, participate in individual therapy with treatment goals

       to include anger management and domestic violence, participate in home-based

       case management services to assist with housing, employment, budgeting, and

       coping skills, contact the family case manager every week, and maintain

       suitable and safe housing and a legal and stable source of income.


                                                   Discussion

[12]   Mother claims DCS’s concerns that led to the removal of E.A. were tenuous

       and provided an insufficient basis for the trial court’s conclusion that E.A. was

       a CHINS. She asserts all drug screens submitted to DCS were negative and no

       evidence was presented that substance abuse was a current problem for her or

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 10 of 13
       that E.A. tested positive for any substances. She asserts that her family could

       provide any necessary supplies for E.A. and that, although she did not have

       stable housing, she was ready to take E.A. with her to Horizon House or New

       Hope. She also argues DCS offered no evidence that her current plan for E.A.

       to live with her maternal grandparents would not be safe for E.A.


[13]   In reviewing a trial court’s determination that a child is in need of services, we

       do not reweigh the evidence or judge the credibility of witnesses and consider

       only the evidence which supports the trial court’s decision and reasonable

       inferences drawn therefrom. In re S.D., 2 N.E.3d 1283, 1286-1287 (Ind. 2014),

       reh’g denied. We apply the two-tiered standard of whether the evidence supports

       the findings and whether the findings support the judgment. Id. “We will

       reverse a CHINS determination only if it was clearly erroneous.” In re D.J., 68
N.E.3d 574, 578 (Ind. 2017). A decision is clearly erroneous if the record facts

       do not support the findings or if it applies the wrong legal standard to properly

       found facts. Id.

[14]   Ind. Code § 31-34-1-1 provides:

               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:

                        (1) the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,
                        clothing, shelter, medical care, education, or supervision:

                                (A) when the parent, guardian, or custodian is
                                financially able to do so; or
       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 11 of 13
                                    (B) due to the failure, refusal, or inability of the parent,
                                    guardian, or custodian to seek financial or other reasonable
                                    means to do so; and [1]

                           (2) the child needs care, treatment, or rehabilitation that:

                                    (A) the child is not receiving; and

                                    (B) is unlikely to be provided or accepted without
                                    the coercive intervention of the court.


       The CHINS statute does not require a court to wait until a tragedy occurs to

       intervene. In re A.H., 913 N.E.2d 303, 306 (Ind. Ct. App. 2009). Rather, a

       child is a CHINS when he or she is endangered by parental action or inaction.
Id. The purpose of a CHINS adjudication is not to punish the parents, but to

       protect the child. Id.


[15]   To the extent Mother does not challenge the trial court’s findings of fact, the

       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind.

       Ct. App. 2007) (failure to challenge findings by the trial court resulted in waiver

       of the argument that the findings were clearly erroneous), trans. denied.




       1
           Prior to July 1, 2019, Ind. Code § 31-34-1-1(1) provided:

                  A child is a child in need of services if before the child becomes eighteen (18) years of age:
                           (1) the child’s physical or mental condition is seriously impaired or seriously endangered as
                           a result of the inability, refusal, or neglect of the child’s parent, guardian, or custodian to
                           supply the child with necessary food, clothing, shelter, medical care, education, or
                           supervision; and (2) . . . .
       See Pub. L. No. 198-2019, § 8 (eff. Jul. 1, 2019).


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020                        Page 12 of 13
[16]   After E.A.’s birth on March 6, 2019, Mother was arrested for battery in April

       2019 and pled guilty to possession of a controlled substance and false informing

       in May 2019. At the July 2019 hearing, Mother acknowledged the removal of

       her other children by DCS and that two of the removals were related to her

       substance abuse. She admitted she had a history of using methamphetamine

       and acknowledged she did not maintain stable housing during the case and was

       unemployed. She also indicated her residence would not be a safe place for

       E.A.


[17]   As noted, the CHINS statute does not require that a court wait until a tragedy

       occurs to intervene. See In re A.H., 913 N.E.2d at 306. Based upon the record,

       we conclude that the judgment reached by the trial court is not clearly

       erroneous.


[18]   For the foregoing reasons, we affirm the trial court’s determination that E.A. is

       a CHINS.


[19]   Affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2432 | March 31, 2020   Page 13 of 13